Citation Nr: 0432761	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative disc disease of the cervical spine with 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Navy from February 
1981 to February 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for degenerative disc 
disease of the cervical spine with radiculopathy.  In June 
2004, the veteran testified at a hearing before the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for compensation under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The veteran seeks entitlement to compensation under 
38 U.S.C.A. § 1151 for degenerative disc disease of the 
cervical spine with radiculopathy.  He alleges medical 
negligence on the part of VA medical doctors in connection 
with a left C6/C7 hemilaminectomy and nerve root 
decompression surgery which he underwent at the Durham, North 
Carolina VA Medical Center on July 12, 2001.

At his hearing before the Board in June 2004, the veteran 
testified that he was in receipt of Social Security 
Administration (SSA) disability benefits in relation to his 
cervical spine disability.  The veteran alleges that the SSA 
decision was based in part on medical evidence provided by a 
medical doctor associated with the administrative law judge 
who rendered the SSA decision.  Upon review of the claims 
file, the Board notes that the only SSA records associated 
with the claims file are records submitted by the veteran 
himself, and these do not appear to be complete with regard 
to the evidence considered by the SSA in reaching its 
decision.  Prior to further adjudication of the claim, the RO 
should attempt to obtain all SSA records considered in 
connection with the veteran's claim for SSA disability 
benefits.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. § 
5103(A) (West 2002).  The duty to assist particularly applies 
to relevant evidence known to be in the possession of the 
Federal Government, such as VA or Social Security records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

Additionally, the Board notes that complete clinical records 
associated with the veteran's July 12, 2001 surgery at the 
Durham VA Medical Center do not appear to have been 
associated with the claims file.  At his hearing before the 
Board, the veteran's representative requested that an effort 
be made to obtain such records, and the Board agrees that 
such should be accomplished prior to further adjudication of 
the claim.  

Accordingly, this case is remanded for the following action:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration.  Thereafter, the records 
should be associated with the claims 
folder.

2.  The RO should contact the VA Medical 
Center in Durham, North Carolina, and ask 
that they provide copies of all clinical 
records associated with the veteran's 
surgery and treatment there for a 
cervical spine disability in July 2001. 

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




